            Case 2:20-cv-03649-PBT Document 3-3 Filed 07/28/20 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


POLYSCIENCES, INC.,                               Civil Action No.

                      Plaintiff,
v.
                                                  DECLARATION OF ANDREW OTT
JOSEPH T. MASRUD,

                    Defendant.


I, Andrew Ott, of full age, hereby declare, under penalty of perjury, as follows:

       1.       I am Executive Vice President and Chief Operating Officer at Polysciences, Inc.

(“Polysciences”). I have held this position since 2018 and held the position of Vice President from

February 2015 until then. I am responsible for the daily activities at Polysciences.

       2.       I submit this Declaration based upon my personal knowledge, information, and

belief in support of Polysciences’ Motion for a Temporary Restraining Order.

       3.       For almost 60 years, Polysciences has been a trusted and well-respected

manufacturer of high-purity monomer and polymers products for the scientific community.

Polysciences’ collection of small- to mid-scale manufacturing processing and packaging

equipment allows it to handle a broad array of products that are widely used for many scientific

applications and to enhance critical characteristics.

       4.       Polysciences has three broad divisions: (1) Laboratory Products/Catalog; (2)

Custom Synthesis/Specialty Products; and (3) Contract Manufacturing and Packaging.

       5.       Over the past twenty-five years, Polyethylenimine (“PEI”) has become a leading

transfection reagent. The customers for PEI transfection agents are highly demanding, requiring

high quality products to successfully perform their expensive and complex laboratory and
            Case 2:20-cv-03649-PBT Document 3-3 Filed 07/28/20 Page 2 of 5




commercial production processes. Because of the great amount of time, skill, and costs involved

in developing and manufacturing high quality and consistent PEI products, said products can sell

for prices ranging up to ten thousand to a hundred thousand dollars for a gram of the highest quality

products.

       6.       Polysciences’ perfected unique, confidential, and proprietary recipes for the

production of PEI products has earned the company its reputation for high quality products and

made the Polysciences PEI products its most profitable and fastest growing products in the

Polysciences’ Laboratory Products division. These practices are very difficult to imitate or

substitute and give Polysciences a strong competitive edge to its competitors. In fact, over years

of effort, research, development, high standards, quality control, and dedicated customer service,

Polysciences has established a reputation for its high quality PEI products, which are currently

used as a transient transfection and stable reagent for many researchers and companies to gain a

critical edge in their work.

       7.       Polysciences’ solution — MAXgene™ GMP Transfection Reagent — and as a

powder — MAXgene™ GMP Transfection reagent, Powder capitalizes on the efficiency and

scalability of Polysciences’ PEI MAX, while adding the validation process and regulatory

components necessary for moving into clinical and commercial manufacturing.

       8.       In 2015, to take advantage of huge market potential Polysciences foresaw,

Polysciences launched its project to manufacture GMP certified PEI transfection reagents. This

project required meticulous development of manufacturing processes and product specifications

based on the existing product line, including in many cases trial and error to determine the

preferred industrial scale product manufacturing and supply processes and details, as well as the

preferred product recipe.




                                                 2
            Case 2:20-cv-03649-PBT Document 3-3 Filed 07/28/20 Page 3 of 5




       9.       The return on this investment in the GMP project is driven by Polysciences’ less

expensive non-GMP (PEI Max) product, which is the product customers generally purchase in the

research and development phase of the clients product development. When the customer’s product

progresses to clinical trials for commercial scale, the customer then needs to purchase large

quantities of cGMP PEI reagent so that the customer’s end product can meet FDA cGMP

requirements.

       10.      Polysciences’ MAXgene cGMP products are based on Polysciences’ trade secret

processes for the PEI Max products, which were developed over many years prior, and then were

scaled up for a cGMP product. The cGMP product essentially doubles down on the core of the

Polysciences Trade Secrets to produce a highly valuable product line extension. With the addition

of these cGMP products, Polysciences’ PEI product sales tripled from 2018 to 2019, and in 2020,

are expected to more than triple.       Such success is attributable to Polysciences’ years of

development of its trade secrets that allow it to produce PEI products of unique quality and

performance.

       11.      While employed by Polysciences, Mr. Masrud was responsible for sales of PEI

products, including managing key accounts, and engaging new customers. Further, as Director of

Lab Products, Mr. Masrud was personally responsible for developing market and customer specific

pricing strategies, all of which were treated as closely held trade secrets by Polysciences.

       12.      In January 2019, Mr. Masrud told me that he was leaving Polysciences to relocate

to Minnesota where his wife had accepted a job. At this time, he mentioned that he would be

forming a company, which I later learned would be Serochem, but he assured me that his company

would not be pursing or selling competing products, such as PEI related products. He stated that




                                                 3
          Case 2:20-cv-03649-PBT Document 3-3 Filed 07/28/20 Page 4 of 5




he was interested instead in developing a consulting business and perhaps some downstream

biological service products that were very different from what Polysciences offers for sale.

       13.     On September 6, 2019, Polysciences terminated Mr. Masrud’s consulting

agreement after he became increasingly difficult to work with and withheld basic business

development and account management information from Polysciences, including customer names,

customer contact information and pricing strategies.

       14.     Before leaving Polysciences, Mr. Masrud took documents containing highly

confidential and valuable trade secret information. One of such documents was sent on August

20, 2019, from Mr. Masrud’s work email account to his personal email account. This document

was titled “Polysciences PEI Quality Guide,” and it compared Polysciences’ specifications for

non-GMP powder, non-GMP solution, and GMP solution. Mr. Masrud prepared this document

himself to have ready for quick reference to key product specifications and quality processes. The

document itself is a unique compilation of data that Polysciences has maintained as a trade secret

and further includes specific information that is itself trade secret. These specifications are directly

related to the non-GMP powder and solutions that Mr. Masrud is now selling through Serochem.

       15.     Of the approximately 2,000 products under Mr. Masrud’s control as the Director of

Lab Products at Polysciences, he chose to launch copycat products of the two most profitable

products with the highest growth potential after starting Serochem. Further, Mr. Masrud, as

president of Serochem, with seemingly very limited resources, was able to develop, manufacture,

and bring to market these two PEI products within less than a year after his departure from

Polysciences compared to the years Polysciences, a far more substantial and resourced

organization, has spent on developing its PEI products.




                                                   4
Case 2:20-cv-03649-PBT Document 3-3 Filed 07/28/20 Page 5 of 5
